1

2

3                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

4
                                                                     Jun 17, 2021
5                           UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK



                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-82-RMP-2
8                               Plaintiff,
                                                  ORDER ENTERING PROTECTIVE
9           v.                                    ORDER AND GRANTING THE
                                                  GOVERNMENT’S MOTION TO
10    RODRIGO HERNANDEZ FARIAS                    DISCLOSE TO DEFENSE COUNSEL
      (2),                                        BUT NOT UNSEAL
11
                                Defendant.
12

13         BEFORE THE COURT are the Government’s Motion to Disclose to Defense

14   Counsel but Not Unseal, ECF No. 20, and Motion for Protective Order, ECF No. 19.

15   The Government represents that counsel for Defendant Rodrigo Hernandez Farias has

16   been contacted and has no objection to either motion. ECF Nos. 19 at 1; 20 at 1.

17         The Government seeks authorization from the Court to disclose to Defendant

18   in discovery for the above-captioned matter documents filed in seven magistrate case

19   numbers, with the identities and activities of individuals who have not yet been

20   charged redacted from the documents prior to disclosure. ECF No. 20 at 2. The

21
     ORDER ENTERING PROTECTIVE ORDER AND GRANTING THE
     GOVERNMENT’S MOTION TO DISCLOSE TO DEFENSE COUNSEL BUT
     NOT UNSEAL ~ 1
1    documents shall remain under seal for all other purposes, until further order from the

2    Court. Id.

3          The Government further seeks entry of a protective order to govern the

4    disclosure of sealed or otherwise sensitive information produced in discovery.

5          The Court finds good cause to grant both motions as a means of balancing the

6    United States’ discovery obligations to Defendant with the need to protect sensitive

7    and/or confidential information. The Court further finds that the Government has

8    shown good cause for the proposed redactions and the continued sealing of the

9    subject documents from disclosure to the public is warranted to protect the

10   confidentiality of ongoing investigations and the discussion of confidential sources.

11         Accordingly, IT IS HEREBY ORDERED:

12            1. The Government’s Motion to Disclose to Defense Counsel but not

13                Unseal, ECF No. 20, is GRANTED, to the effect that:

14                   a. The materials listed in the Government’s Motion shall remain

15                      sealed, but may be provided to defense counsel.

16                   b. The Government may redact the identities and activities of

17                      individuals it anticipates may yet be charged from documents

18                      before making them available to defense counsel.

19                   c. Any attorney for the Government, and or any witness, appearing

20                      in court (including U.S. Magistrate Court, U.S. District Court, and

21                      the U.S. Court of Appeals for the Ninth Circuit) in any hearings
     ORDER ENTERING PROTECTIVE ORDER AND GRANTING THE
     GOVERNMENT’S MOTION TO DISCLOSE TO DEFENSE COUNSEL BUT
     NOT UNSEAL ~ 2
1                      related to the prosecution of Case No. 2:20-CR-00082-RMP-2 is

2                      authorized to make open-court and/or closed-court references to

3                      the existence and/or content of such sealed documents.

4                  d. Defense counsel appointed or retained to represent the Defendant

5                      charged pursuant to Case No. 2:20-CR-00082-RMP-2, or any

6                      superseding indictment or information, is authorized to make

7                      open-court and/or closed-court references to the existence and/or

8                      contents of such sealed documents.

9                  e. Any future pleadings that reference the contents of materials listed

10                     in the Government’s Motion shall be filed under seal absent

11                     further order of the Court.

12           2. The Government’ Motion for Protective Order, ECF No. 19, is

13              GRANTED. A Protective Order is in effect as follows:

14                               PROTECTIVE ORDER

15     A. The Government will provide discovery materials on an ongoing basis to

16        defense counsel;

17     B. Discovery materials that contain the voice or image of a confidential source

18        will be made available for defense counsel’s review at the United States

19        Attorney’s Office. Until further Order of the Court, those materials may not be

20        shown to the Defendant or left in the Defendant’s custody;

21
     ORDER ENTERING PROTECTIVE ORDER AND GRANTING THE
     GOVERNMENT’S MOTION TO DISCLOSE TO DEFENSE COUNSEL BUT
     NOT UNSEAL ~ 3
1       C. Defense counsel may possess, but not copy (excluding the production of

2            necessary working copies), all discovery materials that do not contain the voice

3            or image of a confidential source, including sealed documents;

4       D. Defense counsel may show to, and discuss with, the Defendant all discovery

5            materials that do not contain the voice or image of a confidential source,

6            including sealed documents;

7       E. Defense counsel shall not provide original or copies of discovery materials to

8            the Defendant;

9       F. Defense counsel shall not otherwise provide original or copies of the discovery

10           material to any other person, including subsequently appointed or retained

11           defense counsel, but excluding any staff of defense counsel or investigator

12           and/or expert engaged by defense counsel, who will also be bound by the terms

13           and conditions of the Protective Order;

14      G. The Government, defense counsel, and witnesses may reference the existence

15           and content of sealed/protective discovery material in open and closed court

16           proceedings relevant to Case No. 2:20-CR-00082-RMP-2; provided, however,

17           that any written reference to the content of the protected discovery shall be

18           filed under seal.

19   / / /

20   / / /

21   / / /
     ORDER ENTERING PROTECTIVE ORDER AND GRANTING THE
     GOVERNMENT’S MOTION TO DISCLOSE TO DEFENSE COUNSEL BUT
     NOT UNSEAL ~ 4
1          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

2    and provide copies to counsel.

3          DATED June 17, 2021.

4
                                             s/ Rosanna Malouf Peterson
5                                         ROSANNA MALOUF PETERSON
                                             United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER ENTERING PROTECTIVE ORDER AND GRANTING THE
     GOVERNMENT’S MOTION TO DISCLOSE TO DEFENSE COUNSEL BUT
     NOT UNSEAL ~ 5
